UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1562


HUGO ROLANDO CASTILLO,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 19, 2018                                Decided: December 13, 2018


Before WILKINSON and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Michael E. Ward, ALSTON & BIRD LLP, Washington, D.C., for Petitioner. Joseph H.
Hunt, Assistant Attorney General, Rebekah Nahas, Trial Attorney, Karen L. Melnik,
Trial Attorney, Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hugo Rolando Castillo, a native and citizen of Guatemala, petitions for review of

an order of the Board of Immigration Appeals (Board) granting reconsideration,

reinstating his appeal from the Immigration Judge’s denial of his requests for relief from

removal and dismissing his appeal after consideration of his appellate brief. We have

thoroughly reviewed the record and Castillo’s claims and conclude that the record

evidence does not compel a ruling contrary to any of the agency’s factual findings, see 8

U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s

decision, INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). Accordingly, we deny the

petition for review for the reasons stated by the Board. See In re Castillo (B.I.A. Apr. 24,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                             2